Title: To Benjamin Franklin from Sir John Pringle, [1766–1775]
From: 
To: 


Sat. Morning [1766–1775]
Sir J Pringle’s Compliments to Dr. Franklin and acquaints him that he now recollects that the gentleman from Geneva was not to call till 8 o’cl this evening and therefore begs that if Dr. F. is not engaged he would favour with his company, in order to gratify that learned gentleman.
Also, that Dr. F. would further oblige him by eating with him tomorrow his beef with a rice piloe [pilau, pilaf] after the Indian manner.
 
Addressed: Dr Franklin
